Citation Nr: 1300390	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  07-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating(s) for the service-connected right knee disability, including a temporary total disability rating for any right total knee replacement surgery for up to one year period from October 19, 2011.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He also served with the Army National Guard; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A Travel Board hearing was held in November 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  At the hearing, the Veteran provided testimony regarding increased ratings for bilateral knee conditions.  He also stated that he underwent right total knee replacement surgery in October 2011.  

In a March 2012 Board decision and remand, claims for increased ratings regarding the left knee and for residuals of a separate right knee surgery, were addressed.  The claim for a temporary total disability rating for right total knee replacement surgery for a one year period from October 19, 2011, was remanded for additional development.  The claim has now been returned to the Board for further appellate consideration.  In view of the time that has passed during the pendancy of this appeal, the Board as recharacterized the issue as set forth on the title page.

The Board observes that in addition to being service-connected for status post right knee surgery, service connection is in effect for degenerative joint disease (DJD) of the right knee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's March 2012 remand, the Veteran testified during his Board hearing that he underwent right total knee replacement surgery in October 2011.  Private records he submitted to VA after the hearing suggest that that this surgery took place on October 19, 2011.  However, the October 19, 2011 private clinic record, the only documentary proof of the Veteran's asserted right total knee replacement surgery, was poorly copied and illegible.  

The additional development requested in the Board's remand included obtainment of a readable copy of the October 19, 2011 private clinic record and obtainment of treatment records from the Tuskegee and Birmingham VAMCs.  The RO attempted to obtain a readable copy from the Veteran prior to rendering the October 2012 Supplemental Statement of the Case (SSOC).  However, in November 2012, just after the appeal had been sent back to the Board, the Veteran did submit to the AMC a surgery procedure order dated in October 2011, without waiver of regional office consideration.  Additional private treatment records submitted essentially show treatment in 2012 for left knee complaints rather than for the right knee.  

The RO requested and received VA (virtual) treatment records dated through April 2012 from the named VA facilities above.  These records include numerous notations to the total right knee replacement, to include that he was admitted to the Jack Hughston Hospital on October 19, 2011, and discharged after right knee surgery on October 22, 2011.  There are references to follow-up care and to removal of staples.  These VA records also reflect that in February 2012, the Veteran was seen for continued right knee complaints.  It was noted that he had fluid "pulled off" his knee three times.  He said that he had been told that additional surgery might be needed as the knee appeared to be loose.  He was dissatisfied with the surgery performed.  In April 2012, he was seen again noting that he needed a consult so that he could have more fluid drained from his right knee at the private facility.  

In summary, while the record it is not entirely clear, the evidence continues to indicate that the Veteran may have had a right knee replacement.  Thus, the issue of whether the Veteran had a right knee replacement, or whether the Veteran's service-connected right knee disability is otherwise worse than reflected by the currently assigned ratings remains unresolved.  Further development is necessary to afford the Veteran a full and fair adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Updated VA clinical records should be associated with the claims file for the period from April 2012 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

2.  Updated and legible treatment records from The Hughston Memorial Hospital, to include the October 19, 2011 surgical report and all subsequently dated treatment records, must be obtained and added to the claims file.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  (Note: private records in the claims file include an address for this facility and phone numbers.)  

3.  The Veteran must next be afforded a VA orthopedic examination of the right knee in conjunction with a review of the claims file and all relevant medical records to assess the current severity of his right knee disability.  All appropriate tests and studies shall be undertaken.  Such shall include range of motion studies with comment on the presence and extent of any instability, painful motion, functional loss due to pain, incoordination, excess fatigability, weakness, and additional disability during flare-ups.  If the examiner is able to ascertain an additional loss of motion after repetitive motion, or the point at which pain occurs with motion, this should be described.  

All opinions and conclusions must be supported by a complete rationale.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

4.  Then, the appeal must be readjudicated, with consideration of all evidence added to the claims file since the October 2012 Supplemental Statement of the Case (SSOC).  If the determination of either claim is less than fully favorable, an SSOC must be furnished to the Veteran and his representative, and a reasonable period of time should be allowed for a response before this case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


